


QUALCOMM Incorporated
2006 Long-Term Incentive Plan
Performance Stock Unit Grant Notice


QUALCOMM Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Participant named below the number of
Performance Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company's common
stock. The Performance Stock Unit Award is subject to all of the terms and
conditions as set forth herein and the Employee Performance Stock Unit Agreement
(attached hereto) and the Plan1, which are incorporated herein in their
entirety.


Participant: «First_Name» «Last_Name»
Grant No.: «Number»
 
 
Emp #: «ID»
Number of Performance Stock Units:
 
«Shares_Granted»
 
 
Date of Grant: «Grant_Date»
 



Performance Periods:
 
First Performance Period:
November 1, 2010 - April 30, 2012
 
Second Performance Period:
November 1, 2010 - October 31, 2012
 
Third Performance Period:
November 1, 2010 - April 30, 2013
 
Fourth Performance Period:
November 1, 2010 - October 31, 2013



Vesting Date: Except as otherwise provided in the Plan or the Employee
Performance Stock Unit Agreement, this Performance Stock Unit Award will vest on
October 31, 2013, so long as your Service (as defined in the Plan) is continuous
from the date of grant through that date.


Additional Terms/Acknowledgments: The Participant acknowledges (in the form
determined by the Company) receipt of, and represents that the Participant has
read, understands, accepts and agrees to the terms and conditions of, the
following: this Grant Notice, the Employee Performance Stock Unit Agreement and
the Plan (including, but not limited to, the binding arbitration provision in
Section 3.7 of the Plan). Participant hereby accepts this Performance Stock Unit
Award subject to all of the terms, conditions and procedures established by the
Company with respect to the Performance Stock Units.


QUALCOMM Incorporated:
 
 
By:
/s/ Dr. Paul E. Jacobs
 
Chairman of the Board and
 
Chief Executive Officer
 
Dated: «Grant_Date»
 
 
Attachment: Employee Performance Stock Unit Agreement (PSU A1)



_____________________________
1 A copy of the Plan can be obtained from the Stock Administration website,
located on the Company's internal webpage, or you may request a hard copy from
the Stock Administration Department.




--------------------------------------------------------------------------------




FORM OF
QUALCOMM Incorporated
2006 Long-Term Incentive Plan
Employee Performance Stock Unit Agreement
Pursuant to the Grant Notice and this Employee Performance Stock Unit Agreement
(the “Agreement”), QUALCOMM Incorporated (the “Company”) has granted you a
Performance Stock Unit Award with respect to the number of shares of the
Company's common stock (“Stock”) indicated in the Grant Notice. Capitalized
terms not explicitly defined in this Agreement but defined in the QUALCOMM
Incorporated 2006 Long-Term Incentive Plan (the “Plan”) shall have the same
definitions as in the Plan.
The details of this Performance Stock Unit Award are as follows:
1.Service and Vesting.
1.1Service. As provided in the Plan and notwithstanding any other provision of
this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated, including in the event of any leave
of absence or part-time Service.
1.2Vesting. Except as otherwise provided in the Plan or this Agreement, this
Performance Stock Unit Award will vest on the date provided in the Grant Notice
(the “Vesting Date”). Notwithstanding any other provision of the Plan or this
Agreement, the Company reserves the right, in its sole discretion, to suspend
vesting of this Performance Stock Unit Award in the event of any leave of
absence or part-time Service.
2.Settlement of the Performance Stock Units.
2.1Form and Timing of Payment. Subject to the other terms of the Plan and this
Agreement, any Performance Stock Units that vest and become nonforfeitable in
accordance with the Grant Notice will be paid to you in whole shares of Stock,
in the amount specified in Section 2.2, no later than 30 days after the Vesting
Date. Unless and until the Performance Stock Units vest on the applicable
Vesting Date, you will have no right to payment of any such Performance Stock
Units.
2.2Amount of Payment. Subject to modification under Section 2.4, the number of
shares of Stock that shall be issued to you by the Company on the date specified
in Section 2.1 is the sum of the Shares Earned for each Performance Period. The
“Shares Earned” for each Performance Period is equal to the amount determined by
multiplying the Target Shares for the Performance Period by the Applicable
Percentage, rounding up to the nearest whole share. The “Target Shares” for each
Performance Period is equal to the amount determined by multiplying 25% of the
Number of Performance Stock Units specified in the Grant Notice. For purposes of
this Section 2.2, the following additional definitions apply:




--------------------------------------------------------------------------------




(a)“Applicable Percentage” means the percentage that corresponds to the TSR
Variance specified below:
TSR Variance
Applicable Percentage
133% and above
200%
130%
190%
125%
175%
120%
160%
110%
130%
100%
100%
90%
80%
80%
60%
75%
50%
70%
40%
66%
33%
Less than 66%
0%

Between the levels specified above, the Applicable Percentage is interpolated
linearly at a ratio of three percentage points for each percentage point TSR
Variance when TSR Variance is greater than 100%, and two percentage points for
each percentage point TSR Variance when TSR Variance is less than 100%, in each
case rounded up to the nearest two decimal points.
(b)“Average Price” means the average official closing price per share over the
30-consecutive-trading days ending with and including the applicable day (if the
applicable day is not a trading day, the next preceding trading day).
(c)“Company TSR” means the Company's TSR for the Performance Period.
(d)“NASDAQ-100 TSR” means the TSR for the Performance Period of all the
companies included in the NASDAQ-100 Total Return Index as of the end of the
Performance Period. “NASDAQ-100 Index” means the NASDAQ-100 Total Return Index
published by The NASDAQ Stock Market (or its successor) or, if that index is no
longer published on the last day of the Performance Period, a comparable index
determined by the Committee.
(e)“Performance Period” means each period specified in the Grant Notice.
(f)“TSR” means total shareholder return indexed to 100% as determined by adding
the result of (a) dividing (i) the sum of (I) the Average Price of the issuer's
shares at the end of the Performance Period minus the Average Price of the
issuer's shares at the beginning of the Performance Period plus (II) all
dividends and other distributions paid on the issuer's shares during the
Performance Period by (ii) the Average Price of the issuer's shares at the
beginning of the Performance Period to (b) 100%. In calculating TSR, all
dividends are assumed to have been reinvested in shares when paid.

2

--------------------------------------------------------------------------------




(g)“TSR Variance” means the percentage (rounded up to the next integer)
determined by dividing the Company TSR by the NASDAQ-100 TSR.
2.3Tax Withholding. You acknowledge that the Company and/or the Participating
Company that employs you (the “Employer”) may be subject to withholding tax
obligations arising by reason of the vesting and/or payment of this Performance
Stock Unit Award. You authorize your Employer to satisfy the withholding tax
obligations by one or a combination of the following methods, as selected by the
Company in its sole discretion: (a) withholding from your pay and any other
amounts payable to you; (b) withholding of Stock and/or cash from the payment of
the Performance Stock Units; (c) arranging for the sale of shares of Stock
payable in connection with the Performance Stock Units (on your behalf and at
your direction which you authorize by accepting this Performance Stock Unit
Award); or (d) any other method allowed by the Plan or applicable law. If your
Employer satisfies the withholding obligations by withholding a number of whole
shares of Stock as described in subsection (b) herein, you will be deemed to
have been issued the full number of shares of Stock subject to this Performance
Stock Unit Award, notwithstanding that a number of shares is held back in order
to satisfy the withholding obligations. The “Fair Market Value” of any Stock
withheld pursuant to this Section 2.3 shall be equal to the closing price of a
share of Stock as quoted on any national or regional securities exchange or
market system constituting the primary market for the Stock on the date of
determination (or, if there is no closing price on that day, the last trading
day prior to that day) or, if the Stock is not listed on a national or regional
securities exchange or market system, the value of a share of Stock as
determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse. The Company
shall not be required to issue any shares of Stock pursuant to this Agreement
unless and until the withholding obligations are satisfied.
2.4Effect of Termination of Service. Except as otherwise expressly set forth in
this Section 2.4, in the event of the termination of your Service for any
reason, whether voluntary or involuntary, all unvested Performance Stock Units
shall be immediately forfeited without consideration.
(a)Disability. If your Service with the Employer terminates because of your
Disability, the vesting of your Performance Stock Units shall be accelerated in
full effective as of the date on which your Service terminates due to your
Disability, but the number of shares of Stock that shall be issued to you by the
Company under Section 2.2 shall be prorated and paid as follows. The Company
shall issue to you, within 30 days after the end of the Performance Period
during which your Service terminates due to your Disability, the number of
shares (rounded up to the nearest whole Share) equal to the sum of (i) the
Shares Earned for each Performance Period prior to the Performance Period during
which your Service terminates due to your Disability plus (ii) the Target Shares
for the Performance Period during which your Service terminates plus (iii) the
Target Shares for any and all subsequent Performance Periods specified in the
Grant Notice.
(b)Death. If your Service with the Employer terminates because of your death or
because of your Disability and such termination is subsequently followed by your
death, the vesting of the Performance Stock Units shall be accelerated in full
effective upon your death, but the number of shares of Stock that shall be
issued to you

3

--------------------------------------------------------------------------------




by the Company under Section 2.2 shall be prorated as follows. The Company shall
issue to your estate, personal representative, or beneficiary to whom the
Performance Stock Units may be transferred by will or by the laws of descent and
distribution, within 30 days after the end of the Performance Period during
which your death occurs, the number of shares (rounded up to the nearest whole
Share) equal to the sum of (i) the Shares Earned for each Performance Period
prior to the Performance Period during which your death occurs plus (ii) the
Target Shares for the Performance Period during which your death occurs plus
(iii) the Target Shares for any and all subsequent Performance Periods specified
in the Grant Notice.
(c)Normal Retirement Age. If your Service with the Employer terminates at or
after Normal Retirement Age, the vesting of your Performance Stock Units shall
be accelerated in full effective as of the date on which your Service
terminates, but the number of shares of Stock that shall be issued to you by the
Company under Section 2.2 shall be prorated and paid as follows. The Company
shall issue to you, within 30 days after the end of the Performance Period
during which your Service terminates at or after Normal Retirement Age, the
number of shares (rounded up to the nearest whole Share) equal to the sum of
(i) the Shares Earned for each Performance Period prior to the Performance
Period during which your Service terminates at or after Normal Retirement Age
plus (ii) the Shares Earned for the Performance Period during which your Service
terminates multiplied by a fraction the numerator of which is the number of
whole and partial months (rounded up) from the beginning of the Performance
Period until the date your Service terminates, and the denominator of which is
the number of months in the Performance Period.
(d)Termination After Change in Control. If your Service with the Employer
terminates as a result of Termination After Change in Control (as defined
below), the vesting of any Performance Stock Units that remained outstanding
after the Change in Control shall be accelerated in full effective as of the
date on which your Service terminates, but the number of shares of Stock that
shall be issued to you by the Company under Section 2.2 shall be prorated and
paid as follows. The Company shall issue to you, within 30 days after the end of
the Performance Period during which your Service terminates, the number of
shares (rounded up to the nearest whole Share) equal to the sum of (i) the
Shares Earned for each Performance Period prior to the Performance Period during
which your Service terminates plus (ii) the Shares Earned for the Performance
Period during which your Service terminates multiplied by a fraction the
numerator of which is the number of whole and partial months (rounded up) from
the beginning of the Performance Period until the date your Service terminates,
and the denominator of which is the number of months in the Performance Period.
(e)Certain Definitions.
(i)“Cause” shall mean any of the following: (1) your theft of, dishonesty with
respect to, or falsification of any Participating Company documents or records;
(2) your improper use or disclosure of a Participating Company's confidential or
proprietary information; (3) any action by you which has a detrimental effect on
a Participating Company's reputation or business;

4

--------------------------------------------------------------------------------




(4) your failure or inability to perform any reasonable assigned duties after
written notice from a Participating Company of, and a reasonable opportunity to
cure, such failure or inability; (5) any material breach by you of any
employment or service agreement between you and a Participating Company, which
breach is not cured pursuant to the terms of such agreement; (6) your conviction
(including any plea of guilty or nolo contendere) of any criminal act which
impairs your ability to perform your duties with a Participating Company; or (7)
violation of a material Company or Participating Company policy.
(ii)“Good Reason” shall mean any one or more of the following:
a)without your express written consent, the assignment to you of any duties, or
any limitation of your responsibilities, substantially inconsistent with your
positions, duties, responsibilities and status with the Participating Company
Group immediately prior to the date of a Change in Control;
b)without your express written consent, the relocation of the principal place of
your employment or service to a location that is more than fifty (50) miles from
your principal place of employment or service immediately prior to the date of a
Change in Control, or the imposition of travel requirements substantially more
demanding of you than such travel requirements existing immediately prior to the
date of the Change in Control;
c)any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (A) your base salary in effect
immediately prior to the date of a Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Participating Company Group with responsibilities, organizational level
and title comparable to yours), or (B) your bonus compensation, if any, in
effect immediately prior to the date of a Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by you);
d)any failure by the Participating Company Group to (A) continue to provide you
with the opportunity to participate, on terms no less favorable than those in
effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group's life, disability, health, dental,
medical, savings, profit sharing, stock purchase and retirement plans, if any,
in which you were participating immediately prior to the date of the Change in
Control, or their equivalent, or (B) provide you with all other fringe

5

--------------------------------------------------------------------------------




benefits (or their equivalent) from time to time in effect for the benefit of
any employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Participating
Company Group then held by you;
e)any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
f)any failure by the Company to obtain the assumption of any material agreement
between you and the Company concerning your employment by a successor or assign
of the Company.
(iii)“Termination After Change in Control” shall mean either of the following
events occurring within twenty-four (24) months after a Change in Control:
a)termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause; or
b)your resignation for Good Reason from all capacities in which you are then
rendering Service to the Participating Company Group within a reasonable period
of time following the event constituting Good Reason.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of your Service with the
Participating Company Group which (1) is for Cause; (2) is a result of your
death or Disability; (3) is a result of your voluntary termination of Service
other than for Good Reason; or (4) occurs prior to the effectiveness of a Change
in Control.
3.Tax Advice. You represent, warrant and acknowledge that the Company and, if
different, your Employer, has made no warranties or representations to you with
respect to the income tax consequences of the transactions contemplated by this
Agreement, and you are in no manner relying on the Company, your Employer or
their representatives for an assessment of such tax consequences. YOU UNDERSTAND
THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR
OWN TAX ADVISOR REGARDING THE TAX TREATMENT OF ANY PERFORMANCE STOCK UNITS.
NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR
THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.
4.Dividend Equivalents. If the Board declares a cash dividend on the Company's
Stock, you will be entitled to Dividend Equivalents on the dividend payment date
established by the Company equal to the cash dividends payable on the same
number of shares of Stock as the number of Shares Earned and the number of any
Target Shares to which you are entitled upon termination of Service due to death
or Disability (“Target Shares Earned”) subject to this Performance Stock Unit
Award on the dividend record date established by the Company. Any

6

--------------------------------------------------------------------------------




such Dividend Equivalents will be in the form of additional Shares Earned and/or
Target Shares Earned, will be subject to the same terms and vesting dates as the
underlying Shares Earned and/or Target Shares Earned, and will be paid at the
same time and in the same manner as the underlying Shares Earned and/or Target
Shares Earned originally subject to this Performance Stock Unit Award, except
that any fractional shares attributable to Dividend Equivalents will be paid in
cash within thirty (30) days following the date of payment of the Shares Earned
and/or Target Shares Earned based on the Fair Market Value (as specified in
Section 2.3, above) on the date of payment of the Shares Earned and/or Target
Shares Earned. The number of additional Shares Earned and/or Target Shares
Earned credited as Dividend Equivalents on the dividend payment date will be
determined by dividing (1) the product of (a) the number of your Shares Earned
and/or Target Shares Earned as of the corresponding dividend record date
(including any unvested Shares Earned and/or Target Shares Earned previously
credited as a result of prior payments of Dividend Equivalents) and (b) the
per-share cash dividend paid on the dividend payment date, by (2) the per-share
Fair Market Value (as specified in Section 2.3, above) of Stock on the dividend
payment date. The Dividend Equivalents will accrue on Shares Earned and/or
Target Shares Earned calculated from the Grant Date.
5.Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, no shares of Stock will be issued to you upon vesting of this
Performance Stock Unit Award unless the Stock is then registered under the
Securities Act or, if such Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Performance Stock Unit
Award, you agree not to sell any of the shares of Stock received under this
Performance Stock Unit Award at a time when applicable laws or Company policies
prohibit a sale.
6.Change in Control. In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiring Corporation”), may, without
your consent, either assume the Company's rights and obligations under this
Performance Stock Unit Award or substitute for this Performance Stock Unit Award
a substantially equivalent award for the Acquiring Corporation's stock.
6.1Payout Before to a Change in Control. In the event the Acquiring Corporation
elects not to assume or substitute for this Performance Stock Unit Award in
connection with a Change in Control, the vesting of this Performance Stock Unit
Award, so long as your Service has not terminated prior to the date of the
Change in Control, shall be accelerated, effective as of the date ten (10) days
prior to the date of the Change in Control, and the number of shares of Stock
that shall be issued to you by the Company under Section 2.2 shall be determined
and paid as follows. The Company shall issue to you, within 30 days after the
Change in Control, the number of shares (rounded up to the nearest whole Share)
equal to the sum of (a) the Shares Earned for each Performance Period prior to
the Performance Period during which the Change in Control occurs plus (b) the
Shares Earned for each subsequent Performance Period as if the Applicable
Percentage were 100% and the last day of each Performance Period were the last
business day before the date of the Change in Control.

7

--------------------------------------------------------------------------------




6.2Vesting Contingent Upon Consummation. The vesting of any Performance Stock
Units and any shares of Stock acquired upon the settlement thereof that was
permissible solely by reason of this Section 6 shall be conditioned upon the
consummation of the Change in Control.
6.3Applicability of Agreement. Notwithstanding the foregoing, shares of Stock
acquired upon settlement of this Performance Stock Unit Award prior to the
Change in Control and any consideration received pursuant to the Change in
Control with respect to such shares shall continue to be subject to all
applicable provisions of this Agreement except as otherwise provided in this
Agreement.
6.4Continuation of Award. Notwithstanding the foregoing, if the corporation the
stock of which is subject to this Performance Stock Unit Award immediately prior
to an Ownership Change Event constituting a Change in Control is the surviving
or continuing corporation and immediately after such Ownership Change Event,
less than fifty percent (50%) of the total combined voting power of its voting
stock is held by another corporation or by other corporations that are members
of an affiliated group within the meaning of Section 1504(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), without regard to the provisions
of Section 1504(b) of the Code, this Performance Stock Unit Award shall not
terminate unless the Committee otherwise provides in its discretion.
7.Transferability. Prior to the issuance of shares of Stock in settlement of a
Performance Stock Unit Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by your creditors or by your beneficiary, except (i)
transfer by will or by the laws of descent and distribution or (ii) transfer by
written designation of a beneficiary, in a form acceptable to the Company, with
such designation taking effect upon your death. All rights with respect to the
Performance Stock Units shall be exercisable during your lifetime only by you or
your guardian or legal representative. Prior to actual payment of any vested
Performance Stock Units, such Performance Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.
8.Performance Stock Units Not a Service Contract. This Performance Stock Unit
Award is not an employment or service contract and nothing in this Agreement,
the Grant Notice or the Plan shall be deemed to create in any way whatsoever any
obligation on your part to continue in the service of a Participating Company,
or of a Participating Company to continue your Service with the Participating
Company. In addition, nothing in your Performance Stock Unit Award shall
obligate the Company, its stockholders, Board, Officers or Employees to continue
any relationship which you might have as a Director or Consultant for the
Company.
9.Restrictive Legend. Stock issued pursuant to the vesting of the Performance
Stock Units may be subject to such restrictions upon the sale, pledge or other
transfer of the Stock as the Company and the Company's counsel deem necessary
under applicable law or pursuant to this Agreement.
10.Representations, Warranties, Covenants, and Acknowledgments. You hereby agree
that in the event the Company and the Company's counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
shares of Stock issued pursuant

8

--------------------------------------------------------------------------------




to the vesting of the Performance Stock Units may be conditioned upon you making
certain representations, warranties, and acknowledgments relating to compliance
with applicable securities laws.
11.Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until shares of Stock are issued upon payment of the
Performance Stock Units.
12.Code Section 409A. It is the intent that the vesting or the payment of the
Performance Stock Units as set forth in this Agreement shall qualify for
exemption from the requirements of Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify this Agreement as may be necessary to ensure that
all vesting or payments provided for under this Agreement are made in a manner
that qualifies for exemption from Section 409A of the Code; provided, however,
that the Company makes no representation that the vesting or payments of
Performance Stock Units provided for under this Agreement will be exempt from
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the vesting or payments of Performance Stock Units
provided for under this Agreement.
13.Notices. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
14.Applicable Law. This Agreement shall be governed by the laws of the State of
California as if the Agreement were between California residents and as if it
were entered into and to be performed entirely within the State of California.
15.Arbitration. Any dispute or claim concerning any Performance Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting this Performance Stock Unit Award, you and the Company
waive your respective rights to have any such disputes or claims tried by a
judge or jury.
16.Amendment. Your Performance Stock Unit Award may be amended as provided in
the Plan at any time, provided no such amendment may adversely affect this
Performance Stock Unit Award without your consent unless such amendment is
necessary to comply with any applicable law or government regulation, or is
contemplated in Section 12 hereof. No amendment or addition to this Agreement
shall be effective unless in writing or in such electronic form as may be
designated by the Company.
17.Governing Plan Document. Your Performance Stock Unit Award is subject to this
Agreement, the Grant Notice and all the provisions of the Plan, the provisions
of which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the

9

--------------------------------------------------------------------------------




Plan. In the event of any conflict between the provisions of this Agreement, the
Grant Notice and those of the Plan, the provisions of the Plan shall control.
18.Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
19.Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
reports of the Company provided generally to the Company's shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company.

10